DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 21 March 2021 has been acknowledged and entered.  
Claims 1, 4-6, and 8-11 have been amended. 
Claims 2 and 3 have been canceled.
No new claims have been added.
Claims 1 and 4-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered. A copy of PTO-1449 was attached to the previous office action.

Response to Amendments and Arguments
Applicant's amendments filed 01 March 2021
Applicant's arguments filed 01 March 2021 with respect to the rejection of claims 1 and 4-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues (in REMARKS, page 9), that the Examiner asserts that each of the claims, as a whole, does not satisfy the “significantly more” language in step 2B of the Alice analysis. Applicant submits that each of the claims, as a whole, contributes significantly more than the judicial exception as evidenced by the improvement over the prior art. MPEP § 2106.05(a) states that “an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B, as well as when considering whether the claim has such self-evident eligibility that it qualifies for the streamlined analysis. In addition, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) (“that the improvement is not defined by reference to ‘physical’ components does not doom the claims”).
 	In response to Applicant’s arguments, the Examiner respectfully notes that repetitive booking of resources is not a technical field.  Applicant has not established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Secondly, while there may be novelty in the claim subject matter, the novelty is not in the service terminal; and the novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (e.g. eligibility and novelty are separate inquiries).  Thirdly, the claims have been analyzed and do not appear to integrate the judicial into practical application providing an improvement to the claimed service terminal or a technical field.  For Example, neither Applicant’s method nor service terminal appears to provide a technical solution to a technical problem.  However, it does appear to 
Applicant argues (in REMARKS, page 10), that each of the pending claims, as a whole, relates to an approach for second-time resource reservation based on smart repetitive booking. The same resource can be repetitively booked based on the situation of the probability of the resource being occupied prior to each service, while making second-time reservation for the resource in the process of executing a service when confidence of the accuracy of reservation is high, thus can rectify the defects of higher wasting rate of resources in the prior reservation mode, and can improve the accuracy of resource reservation and reduce the waste of resources.  In view of this, the approach aims at solving the problem of higher wasting rate of resources in the prior reservation mode, e.g., “prior technical solutions mainly make a one-time reservation for a resource when a service request is initiated, and this resource will be consumed solely by that service until it is released. This type of approaches may not adjust the reservation flexibly based on the actual situation, which cause a huge waste of resources due to the resource being occupied solely by that service when there is incongruity between the reservation situation and the actual situation, and particularly in the case that vehicles increase during the reservation time, such waste will be more severe”, which is in essence a technical problem. Accordingly, each of the claims, as a whole, is directed to a solution that accurately divides and assigns each time period of the same resource based on the situation of the probability of the resource being occupied prior to each service. Because of high confidence of the accuracy of reservation, the accuracy of resource reservation is improved, and the waste of resource reservation is reduced.
In response to Applicant’s arguments, the Examiner respectfully notes again that d.  Applicant has not established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Applicant has not shown a technical improvement to a technical problem by use 
Applicant argues (in REMARKS, page 10),lastly, Applicant notes that the improvements are also evidenced at least by the fact that independent claim 1, as amended, is novel and nonobvious over the cited prior art of record. Thus, each of the claims, as a whole, is significantly more than the judicial exception. Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 101.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that  while there may be novelty in the claim subject matter, the novelty is not in the service terminal; and the novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (e.g. eligibility and novelty are separate inquiries).  Therefore, the Examiner is unpersuaded by Applicant’s argument.
Applicant’s arguments, see REMARKS (pages 10-11), filed 01 March 2021, with respect to the rejection of claims 1-2 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-2 under 35 U.S.C. 103 has been withdrawn as further explained below. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1 and 4-20 are directed to a method for second-time resource reservation (i.e., a process).  Therefore, claims 1 and 4-20 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites: 
step 1, when an order is received, a first resource reservation is made in accordance with an information of the order, and an information of probability of a resource in a service area being successfully occupied; 
step 2, when an information of acknowledgement of a service object handover is received, a second resource reservation is made in accordance with current time and the information of the order, wherein after accomplishing the second resource reservation in step 2, the information of the second resource reservation is sent to a service terminal, wherein said information of probability of a resource being successfully occupied is the probability of each resource in the service area being successfully occupied during each period of service time; 
said period of service time is each of the periods of time ranging in sequence after a daily service time of said service area is divided; 
said probability of each resource being successfully occupied during each period of service time is: for the corresponding resource during the corresponding period of time, a summation of all probabilities that the assigned first resource reservation is consistent with the corresponding second resource reservation, or a probability of the second resource reservation: Pi is said probability that the first resource reservation is consistent with the corresponding 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity”(commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations);  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);  and Mental Processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).   Therefore, the claim recites an abstract idea.
	Further, the limitations “reserving” (i.e. reservations are made), under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors and being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly the claims recite an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 1 as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. The claim recites the additional elements of: a service terminal. The additional element of the service terminal is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Further, the 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the service terminal to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components and/or insignificant extra-solution activity.  The service terminal used for being sent information of a second resource reservation is insignificant extra-solution activity, such as mere data gathering.  Please see Applicant’s Specification-as-originally-filed, ¶ [0069], which recites,”… the service terminal of this embodiment is a handheld terminal of a service personnel, which is used by the service personnel for receiving information such as an information of resource reservation, etc., and for sending information such as a positional information, an information of acknowledgement of handover, etc.” for describing the well-understood, routine, conventional nature of the service terminal.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, independent claim 1 is not patent eligible.
Dependent claims 4, 7-9, and 12-20 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above.  Dependent claim 4 recites first resource reservation is required to satisfy conditions.  Dependent claim 7 recites a probability threshold may be 0.8.  Dependent claims 8, 15, 17, and 19 recite a computational method.  Dependent claims 9, 16, 18, and 20 recite the service object is a car. Dependent claim 12 recites a scale of the parking lot may be classified in three classes (large, medium, and small).  Dependent claim 13 recites the corresponding number of parking spaces to large parking spaces, and the interval corresponding to medium and small parking spaces.  Dependent claim 14 recites a utilization rate threshold.  Thus similar to claim 1, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 7-9 and 12-20 are also patent ineligible.
As per dependent Claim 5, the recitation, “matching the resource to the period of service time…”; “judging whether the probability P of…is less than probability threshold…”; and “assigning the order to a matched resource…” are further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 6 is patent ineligible.
 As per dependent Claim 6, the recitations, “estimating a time of arrival…judging whether and absolute value…and “executing step”; “judging whether the assigned resource…”; “selecting the period of time corresponding…”; “selecting a resource unassigned…” are further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The limitation of “using the resource…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 6 is patent ineligible.
As per dependent Claim 10, the recitations, “calculating a probability distribution…”; “calculating a probability distribution…”; and “calculating a probability distribution…” 
As per dependent Claim 11, the recitation, “adding normal distribution…” are further directed to a mental process as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Thus, similar to claim 1, when viewed as an ordered combination, dependent claim 10 is patent ineligible.


Prior Art Discussion 
A)  Regarding the best Prior Art:
1)  Juhasz et al. (US PG Pub. 2016/0019492 A1) discloses charge station queue management, which maintain a plurality of requests to utilize the electric vehicle charging station in a queue defining an order of electric vehicles to be charged at the electric vehicle charging station and sensing that a charging vehicle at an electric vehicle charging station and associated with a first vehicle operator has completed a charging process; and notifying the first vehicle operator that the charging process is completed and providing an allotted vacation time period in which the first vehicle operator may vacate the charging vehicle from the electric vehicle charging station.
 2)  Penilla et al. (US PG Pub. 2016/0031338 A1) discloses methods for electric vehicle (EV) charge location visual indicators, notifications of charge state and cloud applications by  receiving charge status of the EV while the charging connector is connected to the CU and activating a visual indicator at the CU; changing the visual indicator as the charge status of the EV changes; and providing notifications regarding charge bank A or other charge banks as the 
However, Juhasz et al. and Penilla et al. do not fairly disclose or teach:
wherein said information of probability of a resource being successfully occupied is the probability of each resource in the service area being successfully occupied during each period of service time; 
said period of service time is each of the periods of time ranging in sequence after a daily service time of said service area is divided; 
said probability of each resource being successfully occupied during each period of service time is: for the corresponding resource during the corresponding period of time, a summation of all probabilities that the assigned first resource reservation is consistent with the corresponding second resource reservation, or a probability of the second resource reservation: Pi is said probability that the first resource reservation is consistent with the corresponding second resource reservation, where Pi < 1; 
said probability of the second resource reservation is 0 or 1, which is set to 1 when there is a second resource reservation, otherwise is set to 0.

B)  Regarding the best Foreign Prior Art:
1) Ekoshi (JP2013149030 A), discloses a reservation system, navigation device, battery charger and server, wherein the reservation system generates a schedule for charging reservation, generates a schedule using the navigation device for transmitting to the
charger and the reservation information, and performs charging according to the schedule and a charger, wherein the charger re-creates a schedule according to the arrival time of the reserved vehicle. 
However, Ekoshi does not fairly disclose or teach:
wherein said information of probability of a resource being successfully occupied is the probability of each resource in the service area being successfully occupied during each period of service time; 

said probability of each resource being successfully occupied during each period of service time is: for the corresponding resource during the corresponding period of time, a summation of all probabilities that the assigned first resource reservation is consistent with the corresponding second resource reservation, or a probability of the second resource reservation: Pi is said probability that the first resource reservation is consistent with the corresponding second resource reservation, where Pi < 1; 
said probability of the second resource reservation is 0 or 1, which is set to 1 when there is a second resource reservation, otherwise is set to 0.
	 
C)  Regarding the best NPL Foreign Prior Art:
1)  Qin, Huan and Zhang, Wensheng, “Charging Scheduling with Minimal Waiting in A Network of Electric Vehicles and Charging Stations”, September 23, 2011, VANET 11, 10 pages, (herein after referred to as Qin et al.)  discloses this paper aims to minimize charging waiting time through intelligently scheduling charging activities spatially and temporally. A theoretical study has been conducted to formulate the waiting time minimized charging scheduling problem and derive a performance upper bound (i.e., the theoretical lower bound of charging waiting time).
However, Qin et al. does not fairly disclose or teach:
wherein said information of probability of a resource being successfully occupied is the probability of each resource in the service area being successfully occupied during each period of service time; 
said period of service time is each of the periods of time ranging in sequence after a daily service time of said service area is divided; 
said probability of each resource being successfully occupied during each period of service time is: for the corresponding resource during the corresponding period of time, a summation of all probabilities that the assigned first resource reservation is consistent with the corresponding second resource reservation, or a probability of the second resource 
said probability of the second resource reservation is 0 or 1, which is set to 1 when there is a second resource reservation, otherwise is set to 0.


Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 4-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628